Citation Nr: 0118951	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  97-34 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
compensation benefits in the amount calculated as $511.47, to 
include the issue of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from August 1968 to 
January 1972, from June 1975 to September 1986, and from 
November 17, 1990, to May 29, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the RO in Nashville, 
Tennessee.  In September 1997, the RO determined that there 
had been a debt created in the amount of $511.47, due to 
overpayment of VA compensation benefits. 

On a December 1997 Form 9, the veteran indicated that he 
wanted to testify at the RO before a Board member.  This 
Travel Board hearing was scheduled to take place on June 12, 
2001, but the veteran failed to appear.  

REMAND

In a June 1997 letter, the RO advised the veteran, in 
pertinent part, that he improperly received compensation 
benefits while serving on active duty between November 17, 
1990, and May 29, 1991.  The RO advised that he would be 
notified of the exact amount of this overpayment, and be 
provided with repayment information.  

In an August 1997 letter, the RO advised the veteran that 
they had "terminated" his compensation benefits for the 
period during which he was on active duty.  In a September 
1997 letter, the RO advised the veteran that they were 
seeking an overpayment of $511.47.  

In a September 1997 letter, the veteran appeared to challenge 
the conclusion that he had, in fact, received compensation 
during active duty, and noted that the RO had not provided 
any proof that any such payments had actually been made.  The 
veteran also indicated that he was seeking a waiver of any 
recovery of overpayment.

In a November 1997 letter, the veteran stated that in 
conjunction with his being called into active duty, he had 
submitted a form with his payroll office to stop any VA 
compensation during the period of activation.  The veteran 
wrote that he did not, in fact, receive any compensation 
payments during this period as the RO claimed.  The veteran 
requested that the RO produce documents proving that VA 
actually made payments during this period of active duty 
between November 1990 and May 1991. 

In a December 1997 Form 9, the veteran again requested that 
the RO produce financial records establishing that he 
actually received the compensation payments during his period 
of active duty.  This request was repeated in a separate 
December 1997 letter.  

As indicated in a January 1998 letter, the RO apparently 
copied all the documents in the claims file and sent them to 
the veteran.  

In February 1998, the RO received a facsimile from the 
offices of U.S. Senator Fred Thompson, which included the 
copy of a handwritten letter from the veteran, indicating 
that he still had not received any proof that VA had actually 
paid compensation during his period of active duty.  

In a subsequent reply to Senator Thompson, the RO submitted 
copies of microfiche pages which apparently indicated that 
payments had been made to the veteran, issued via electronic 
funds transfer to his checking account, between November 17, 
1990, and May 31, 1991.  However, there is no indication that 
the RO ever forwarded this letter or the microfiche pages to 
the veteran or to his representative.  Moreover, it is not 
clear that the RO has forwarded the VA Form 21-8947 dated on 
August 20, 1997, contained on the left hand side panel of 
volume 3 of the veteran's claims file, which provides 
additional details about compensation payments during the 
period between November 1990 and May 1991, to the veteran.  

In light of the questions raised as to whether the veteran 
actually received VA compensation payments during his most 
recent period of active duty, this matter must be remanded so 
that the RO can prepare a complete paid and due audit for the 
entire period of the alleged overpayment (November 17, 1990 
through May 29, 1991).  This remand is necessary in order for 
the veteran to be assured of full procedural due process.  
See 38 C.F.R. § 19.9 (2000). ("If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case back to the agency of 
original jurisdiction.) 

Moreover, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of the VA with 
respect to notice to a claimant and the duty to assist.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the law, or filed before the date of 
enactment and not yet final as of that date.  Id.  Because of 
the change in the law, a remand is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet forwarded to 
the veteran the documentation he has repeatedly requested, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time. 

Furthermore, the Board acknowledges that the veteran has 
seemingly raised two arguments: (1) that he never received 
compensation payments during his period of active duty 
between November 17, 1990, and May 29, 1991, and (2) that 
even if he did receive said payments, he should be entitled 
to a waiver to the recovery of the overpayment.  These issues 
are "inextricably intertwined," as a decision that the debt 
was not valid would render moot the issue of waiver of that 
debt.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209 (1991); 
EF v. Derwinski, 1 Vet. App. 324  (1991); Harris v. 
Derwinski, 1 Vet. App. 180  (1991).  The United States Court 
of Appeals for Veterans' Claims (Court) has held that, when 
the validity of a debt is challenged by an appellant, a 
threshold determination must be made on that question prior 
to a decision on a request for waiver of the indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430  (1991).  VA's General 
Counsel has reinforced this obligation by holding that where 
the validity of a debt is challenged that issue must be 
developed before the issue of entitlement to waiver of the 
debt can be considered.  VAOGCPREC 6-98  (April 24, 1998).  
Therefore, on remand, the RO should refer this to the 
Committee on Waivers and Compromises (Committee) to clearly 
determine (a) whether the overpayment in question was 
properly created, and if so, (b) whether the veteran is 
entitled to a waiver of recovery of said overpayment. 

Accordingly, this case is REMANDED for the following action 
by the RO: 

1.  Prepare a complete paid and due audit 
for the entire period of the alleged 
overpayment (November 17, 1990 through 
May 29, 1991).  Send a copy of the audit 
and a full explanation of the 
calculations relied upon to determine the 
amount and period of the overpayment to 
the veteran, as well as a copy of the 
letter to Senator Thompson, the 
microfiche pages which were attached to 
the letter to Senator Thompson, and a 
copy of the VA Form 21-8947 dated on 
August 19, 1997 (contained in the left 
side panel of volume III of the claims 
file).  

2.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
In particular, the ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

3.  Have the Committee adjudicate (a) 
whether the overpayment of VA 
compensation benefits in the amount of 
$541.11 was properly created, and if so, 
(b) whether the veteran is entitled to a 
waiver of recovery of said overpayment. 

4.  Thereafter, issue a supplemental 
statement of the case to the veteran and 
his accredited representative which 
contains a full and complete discussion 
of (1) whether the overpayment of VA 
compensation benefits in the amount of 
$511.47 was properly created; (2) whether 
the veteran is entitled to waiver of 
recovery of VA compensation benefits in 
the amount of $511.47; and (3) all 
applicable laws and regulations, 
including Veterans Claims Assistance Act 
of 2000.  The supplemental statement of 
the case should specifically include a 
discussion of the events which led to the 
creation of the overpayment and an 
explanation of the amount of the 
indebtedness assessed against the 
veteran.  The veteran and his 
representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	KATHLEEN K. GALLAGER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


